Citation Nr: 9930072	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to the service-connected left knee 
disability, to include the issue of whether a timely 
perfected appeal was received concerning the rating decision 
of November 1994.  

2.  Entitlement to service connection for a right hip 
disability secondary to the service-connected left knee 
disability, to include the issue of whether a timely 
perfected appeal was received concerning the rating decision 
of November 1994.  

3. Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected arthrofibrosis of 
the left knee with severe limitation of motion, to include 
the issue of whether a timely perfected appeal was received 
concerning the rating decision of November 1994.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1984 to November 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision which, in part, 
denied an increased rating for the veteran's service-
connected left knee disability, and denied service connection 
for right knee and right hip disabilities secondary to the 
service-connected left knee disability.  In August 1998, a 
hearing was held at the RO before Iris S. Sherman, who is a 
member of the Board designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(a) 
(Supp. 1999).  

At the personal hearing, the veteran raised the additional 
issue of an increased rating for his service-connected 
psychiatric disorder.  This issue is not in appellate status 
and is referred to the RO for appropriate action.  

In April 1998, the veteran sought to reopen his claim for an 
increased rating for his left knee disability and for his 
psychiatric disability.  The RO should treat this as a 
request for an increased rating and address this issue in a 
rating action.  In addition, the RO should address the 
additional evidence submitted subsequent to the case being 
forwarded to the Board.


REMAND

By rating action in November 1994, the RO denied secondary 
service connection for right knee and hip disabilities and an 
increased rating for the service-connected left knee 
disability.  The veteran was notified of this action by 
letter in December 1994.  Following the issuance of a 
Statement of the Case (SOC) in June 1995, the RO confirmed 
the prior rating action and issued a Supplemental Statement 
of the Case (SSOC) later the same month.  A VA Form 9 (Appeal 
to Board of Veterans' Appeals) with the box checked 
requesting a personal hearing at the RO before a member of 
the Board was received on February 29, 1996.  A personal 
hearing before the undersigned member of the Board sitting at 
the RO was held in August 1998, and a SSOC was issued in 
September 1998.  The case was then transferred to the Board 
in November 1998.  

Pertinent VA Regulations relating to finality of 
determinations of the agency of original jurisdiction where 
an appeal is not perfected provides for the following:  

A determination on a claim by the agency 
of original jurisdiction of which the 
claimant is properly notified is final if 
an appeal is not perfected as prescribed 
in Rule 302 (§ 20.302 of this part).  

38 C.F.R. § 20.1103 (1999)

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302(b) (1999).  

In McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), held that "jurisdiction 
does indeed matter and it is not 'harmless' when the VA 
during the claims adjudication process fails to address 
threshold issues."  In this regard, the Board notes that the 
veteran must be notified of the laws and regulations 
pertaining to the question of timeliness of appeal and 
afforded the opportunity to present any additional evidence 
or argument on this matter.  Therefore, the Board must defer 
consideration of the issues of secondary service connection 
for right knee and right hip disabilities and an increased 
rating for the service-connected left knee disability until 
the issue of timeliness of an appeal as to those issues has 
been determined.  

Accordingly, the Board finds that in order to ensure full 
compliance with due process requirements, the case must be 
REMANDED to the RO for the following development:  

The RO should provide the veteran and his 
representative a Supplemental Statement 
of the Case with a recitation of all 
evidence pertinent to the issue of 
whether a timely substantive appeal was 
filed, together with all laws and 
regulations.  They should then be 
afforded the opportunity to present 
evidence or argument on this matter.

The case should then be returned to the Board for 
continuation of appellate review.  The Board intimates no 
opinion, either legal or factual, as to the ultimate outcome 
of this case.  The veteran need take no action until 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

